Opinion issued August 30, 2007				  
 

 
 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01062-CR
____________

REGGIE REGAYLE JOKODOLA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 263rd District Court 
Harris County, Texas
Trial Court Cause No. 1024638



MEMORANDUM  OPINION
	Appellant, Reggie Ragayle Jokodola, (1)  was convicted by a jury of the felony
offense of theft and assessed punishment at confinement for 18 months.   We abated
the above-referenced appeal and remanded the case to the trial court.  A supplemental
clerk's record was filed on August 8, 2007.  Therefore, we order the appeal reinstated. 
 	The supplemental clerk's record reflects that on March 2, 2007, the trial court
granted appellant's motion for new trial in cause number 1024638.  We find that the
appeal is now moot.  See Tex. R. App. P. 21.9.   Accordingly, we dismiss the appeal.
	Any pending motions are denied as moot.

PER CURIAM


Panel consists of Justices Nuchia, Hanks, and Bland.

Do not publish.  Tex. R. App. P. 47.2.(b).
1. Appellant is also known as Reggie Regalye Trimmer.